               Case 3:21-cv-00138 Document 1 Filed 06/11/21 Page 1 of 21




                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                        EL PASO DIVISION

ALICIA LOPEZ MORA,                                      §
                                                        §
         Plaintiff,                                     §
                                                        §                 3:21-cv-138
v.                                                      §       Case No. _________________
                                                        §
THE COUNTY OF EL PASO, TEXAS,                           §
AND THE EL PASO COUNTY, TEXAS                           §
SHERIFF'S DEPARTMENT                                    §
                                                        §
         Defendants.                                    §

                                           NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

         COME NOW Defendants THE COUNTY OF EL PASO, TEXAS, AND THE EL PASO

COUNTY, TEXAS SHERIFF'S DEPARTMENT (the “County”) and file this Notice of Removal.

As grounds for its removal Defendants state the following:

         1.       The suit being removed is a civil action pending in the 205th Judicial District Court

of El Paso County, Texas, styled Alicia Lopez Mora, Plaintiff v. The County Of El Paso, Texas,

and The El Paso County, Texas Sheriff's Department, Defendants, Cause No. 2021DCV1566 (the

“State Court Action”). Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all process,

pleadings, orders, and documents from the State Court Action which have been served upon

Defendants are being filed with this Notice of Removal and are attached as Exhibits A. A copy of

the docketing sheet from the State Court Action is also being filed and is attached as Exhibit B.

         2.        The state court action commenced on May 10, 2021. The County was properly

served with Citation, Plaintiff’s Original Petition on May 19, 2021. Therefore, this notice of

removal is timely filed under 28 U.S.C. § 1446(b), within 30 days of the service on Defendants.


Defendants’ Notice of Filing Notice of Removal
Page 1
               Case 3:21-cv-00138 Document 1 Filed 06/11/21 Page 2 of 21




         3.       Plaintiff’s Original Petition alleges federal questions as Plaintiff has alleged a

deprivation of Plaintiff’s rights under the Eighth Amendment and Fourteenth Amendment to the

United States Constitution and seeks relief under 42 U.S.C. §1983.

         4.       The United States District Court possesses jurisdiction over Plaintiff’s state law

claims pursuant to supplemental jurisdiction under 28 U.S.C. §1441(c).

         5.       The United States District Court for the Western District of Texas, El Paso

Division, is the proper place to file this Notice of Removal because it is the federal judicial district

embracing the place where the State Court Action was originally filed and is pending. 28 U.S.C.

§§ 1441(a).

         6.       Defendants, the removing parties, will promptly give adverse parties written notice

of the filing of this Notice of Removal as required by 28 U.S.C. 1446(d). Defendants will promptly

file a copy of this Notice of Removal with the Clerk of the 205th Judicial District Court, El Paso

County, Texas, where the action is currently pending, also pursuant to 28 U.S.C. § 1446(d).

         7.       Plaintiff has not added additional Defendants.

         8.       Plaintiff did not demand a jury in the state-court suit.

         WHEREFORE, PREMISES CONSIDERED, Defendants THE COUNTY OF EL

PASO, TEXAS, AND THE EL PASO COUNTY, TEXAS SHERIFF'S DEPARTMENT, TEXAS,

pursuant to these statutes and in conformance with the requirements set forth in 28 U.S.C. § 1446,

remove the case styled Alicia Lopez Mora, Plaintiff v. The County Of El Paso, Texas, and The El

Paso County, Texas Sheriff's Department, Cause No. 2021DCV1566.




Defendants’ Notice of Filing Notice of Removal
Page 2
               Case 3:21-cv-00138 Document 1 Filed 06/11/21 Page 3 of 21




                                                         Respectfully submitted,
                                                         JO ANNE BERNAL
                                                         El Paso County Attorney
                                                         500 East San Antonio, Room 503
                                                         El Paso, Texas 79901
                                                         Bus: (915) 546-2050
                                                         Fax: (915) 546-2133

                                                 BY:     /s/ Ian R. Kaplan              .
                                                         Ian R. Kaplan
                                                         Assistant County Attorney
                                                         Texas Bar No. 24043747
                                                         Email: Ian.Kaplan@epcounty.com


                                                  and   /s/ Dana Irwin Carmona    _________
                                                        Dana Irwin Carmona
                                                        Assistant County Attorney
                                                        Texas Bar No. 24048564
                                                        Email: D.Carmona@epcounty.com

                                                        Attorneys for Defendants




                                       CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing pleading was submitted via
electronic mail to Jose Montes, Jr. at Monteslawoffice@yahoo.com 1155 Westmoreland Drive,
Suite 120, El Paso, Texas 79925, attorney for the Plaintiff on this the 11th day of June, 2021.


                                                         /s/ Ian R. Kaplan                .
                                                         Ian R. Kaplan




Defendants’ Notice of Filing Notice of Removal
Page 3
Case 3:21-cv-00138 Document 1 Filed 06/11/21 Page 4 of 21




EXHIBIT A
                           Case
El Paso County - 205th District    3:21-cv-00138
                                Court              Document 1 Filed 06/11/21 Page 5 ofFiled
                                                                                       21 5/10/2021 3:33 PM
                                                                                             Norma Favela Barceleau
                                                                                                        District Clerk
                                                                                                     El Paso County
                                                                                                     2021DCV1566
Case 3:21-cv-00138 Document 1 Filed 06/11/21 Page 6 of 21
Case 3:21-cv-00138 Document 1 Filed 06/11/21 Page 7 of 21
Case 3:21-cv-00138 Document 1 Filed 06/11/21 Page 8 of 21
Case 3:21-cv-00138 Document 1 Filed 06/11/21 Page 9 of 21




                                     06/11/2021
                          Case
El Paso County - 205th District   3:21-cv-00138
                                Court                Document 1 Filed 06/11/21 Page 10 ofFiled
                                                                                           21 5/12/2021 1:35 PM
                                                                                                    Norma Favela Barceleau
                                                                                                               District Clerk
                                                                                                            El Paso County
                                                                                                            2021DCV1566
            Alicia Lopez Mora

            2021DCV1566

            May you please email two copies of the Original Petition to legalnetprocess@gmail.com

            Defendants I would like to serve:

            The County of El Paso, Texas
            By Serving Ricardo A. Samaniego
            500 East San Antonio Ave.
            Ste. 301
            El Paso, Texas 79901

            The El Paso County Texas Sheriff’s Department
            By Serving Richard Wiles
            3850 Justice Dr.
            El Paso, Tx 79938

            Personal Service Citation

            Please Serve Plaintiff’s Original Petition filed on 5/10/21

            May you please email the citations to the following email: legalnetprocess@gmail.com

            Citation Fee has already been paid for on 5/10/21




                                                                             06/11/2021
                                                                           Filed on May 14, 2021
                 Case 3:21-cv-00138 Document 1 Filed 06/11/21 Page 11 of 21 4:05PM
                                           THE STATE OF TEXAS                                 Norma Favela Barceleau
                                                                                              District Clerk
         NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. IfElyou              or your
                                                                                                 Paso   County, Texas
attorney do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday
next following the expiration of twenty days after you were served this citation and petition,Cables,   Veronica
                                                                                                  a default
judgment may be taken against you. In addition to filing a written answer with the clerk, you may be
required to make initial disclosures to the other parties of this suit. These disclosures generally must be
made no later than 30 days after you file your answer with the clerk. Find out more at TexasLawHelp.org”

TO: THE COUNTY OF EL PASO, TEXAS, which may be served with process by serving RICARDO
A. SAMANIEGO, at 500 EAST SAN ANTONIO AVE, SUITE 301, EL PASO, TX 79901 or wherever
he/she may be found


Greetings:


          You are hereby commanded to appear by filing a written answer to the Plaintiff’s Original

Petition at or before ten o’clock A.M. of the Monday next after the expiration of twenty days after the date

of service of this citation before the Honorable 205th Judicial District Court, El Paso County, Texas, at

the Court House of said County in El Paso, Texas.

          Said Plaintiff’s Petition was filed in said court on the 10th day of May, 2021 by Attorney at Law,

JOSE MONTES, JR., 1155 WESTMORELAND DR #120 EL PASO TX 79925, in this case numbered

2021DCV1566 on the docket of said court, and styled:

                                   ALICIA LOPEZ MORA
                                            V.
          THE COUNTY OF EL PASO, TEXAS AND THE EL PASO COUNTY, TEXAS SHERIFF'S
                                      DEPARTMENT

       The nature of Plaintiff’s demand is fully shown by a true and correct copy of the Plaintiff’s
Original Petition accompanying this citation and made a part hereof.

        The officer executing this writ shall promptly serve the same according to requirements of law,
and the mandates thereof, and make due return as the law directs.

       Issued and given under my hand and seal of said Court at El Paso, Texas, on the 14th day of
May, 2021.

CLERK OF THE COURT

NORMA FAVELA BARCELEAU                                            Attest: NORMA FAVELA BARCELEAU District Clerk
District Clerk                                                                El Paso County, Texas
El Paso County Courthouse
500 E. San Antonio Ave, RM 103
El Paso, Texas 79901                                              By: __________________________________, Deputy
                                                                                  Veronica Cables




                                                                                            06/11/2021
Rule 106: “-the citation shall be served by the officer delivering to each defendant, in person, a true copy of the citation with the

            date of delivery endorsed thereon and with a copy of the petition attached thereto.”
             Case 3:21-cv-00138 Document 1 Filed 06/11/21 Page 12 of 21
                                                RETURN


Came on hand on ____________ day of ________________________, 20____, at _______ o’clock
___M., and executed in _______________________________________ County, Texas, by delivering to
each of the within-named defendants, in person, a true copy of this Citation, having first endorsed thereon
the date of delivery, together with the accompanying true and correct copy of the Plaintiff’s Original
Petition, at the following times and places, to-wit:

         NAME                        DATE                      TIME             Place, and Course and Distance
                           MONTH      DAY     YEAR    Hour    Min.    ____.M.         From Court House




And not executed as to the defendant, _____________________________________________________
____________________________________________________________________________________
The diligence used in finding said defendant, being___________________________________________
And the cause of failure to execute this process is: ___________________________________________
And the information received as to the whereabouts of the said defendant, being ___________________
FEES—SERVING ____ copy _____ $ ________              _____________________________________ Sheriff
                                      ________     _______________________________ County, Texas
        Total __________________ $ ________          by _________________________________, Deputy


                                    CERTIFICATE OF DELIVERY
        I do hereby certify that I delivered to ________________________________________________,
_________________________________________ on the ______ day of ________________________,
20_____, at _______o’clock ___m. this copy of this instrument.


                                                __________________________________, Sheriff/Agent
                                                __________________________________ County, Texas
                                               By ________________________________, Deputy/Agent


SUBSCRIBED AND SWORN TO BEFORE ME ON THE _______ DAY OF _______________________, 20_____.


                        (SEAL)
                                                         _______________________________________________
                                                         NOTARY PUBLIC, STATE OF TEXAS
                                                                           Filed on May 14, 2021
                 Case 3:21-cv-00138 Document 1 Filed 06/11/21 Page 13 of 21 4:12PM
                                           THE STATE OF TEXAS                                 Norma Favela Barceleau
                                                                                              District Clerk
         NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. IfElyou              or your
                                                                                                 Paso   County, Texas
attorney do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday
next following the expiration of twenty days after you were served this citation and petition,Cables,   Veronica
                                                                                                  a default
judgment may be taken against you. In addition to filing a written answer with the clerk, you may be
required to make initial disclosures to the other parties of this suit. These disclosures generally must be
made no later than 30 days after you file your answer with the clerk. Find out more at TexasLawHelp.org”

TO: THE EL PASO COUNTY TEXAS SHERIFF’S DEPARTMENT, which may be served with process
by serving RICHARD WILES, at 3850 JUSTICE DR., EL PASO, TX 79938 or wherever he/she may be
found


Greetings:


          You are hereby commanded to appear by filing a written answer to the Plaintiff’s Original

Petition at or before ten o’clock A.M. of the Monday next after the expiration of twenty days after the date

of service of this citation before the Honorable 205th Judicial District Court, El Paso County, Texas, at

the Court House of said County in El Paso, Texas.

          Said Plaintiff’s Petition was filed in said court on the 10th day of May, 2021 by Attorney at Law,

JOSE MONTES, JR., 1155 WESTMORELAND DR #120 EL PASO TX 79925, in this case numbered

2021DCV1566 on the docket of said court, and styled:

                                   ALICIA LOPEZ MORA
                                            V.
          THE COUNTY OF EL PASO, TEXAS AND THE EL PASO COUNTY, TEXAS SHERIFF'S
                                      DEPARTMENT

       The nature of Plaintiff’s demand is fully shown by a true and correct copy of the Plaintiff’s
Original Petition accompanying this citation and made a part hereof.

        The officer executing this writ shall promptly serve the same according to requirements of law,
and the mandates thereof, and make due return as the law directs.

       Issued and given under my hand and seal of said Court at El Paso, Texas, on the 14th day of
May, 2021.

CLERK OF THE COURT

NORMA FAVELA BARCELEAU                                            Attest: NORMA FAVELA BARCELEAU District Clerk
District Clerk                                                                El Paso County, Texas
El Paso County Courthouse
500 E. San Antonio Ave, RM 103
El Paso, Texas 79901                                              By: __________________________________, Deputy
                                                                                  Veronica Cables




                                                                                       06/11/2021
Rule 106: “-the citation shall be served by the officer delivering to each defendant, in person, a true copy of the citation with the

            date of delivery endorsed thereon and with a copy of the petition attached thereto.”
             Case 3:21-cv-00138 Document 1 Filed 06/11/21 Page 14 of 21
                                                RETURN


Came on hand on ____________ day of ________________________, 20____, at _______ o’clock
___M., and executed in _______________________________________ County, Texas, by delivering to
each of the within-named defendants, in person, a true copy of this Citation, having first endorsed thereon
the date of delivery, together with the accompanying true and correct copy of the Plaintiff’s Original
Petition, at the following times and places, to-wit:

         NAME                        DATE                      TIME             Place, and Course and Distance
                           MONTH      DAY     YEAR    Hour    Min.    ____.M.         From Court House




And not executed as to the defendant, _____________________________________________________
____________________________________________________________________________________
The diligence used in finding said defendant, being___________________________________________
And the cause of failure to execute this process is: ___________________________________________
And the information received as to the whereabouts of the said defendant, being ___________________
FEES—SERVING ____ copy _____ $ ________              _____________________________________ Sheriff
                                      ________     _______________________________ County, Texas
        Total __________________ $ ________          by _________________________________, Deputy


                                    CERTIFICATE OF DELIVERY
        I do hereby certify that I delivered to ________________________________________________,
_________________________________________ on the ______ day of ________________________,
20_____, at _______o’clock ___m. this copy of this instrument.


                                                __________________________________, Sheriff/Agent
                                                __________________________________ County, Texas
                                               By ________________________________, Deputy/Agent


SUBSCRIBED AND SWORN TO BEFORE ME ON THE _______ DAY OF _______________________, 20_____.


                        (SEAL)
                                                         _______________________________________________
                                                         NOTARY PUBLIC, STATE OF TEXAS
                        CaseCourt
El Paso County - 205th District 3:21-cv-00138   Document 1 Filed 06/11/21 Page 15Filed
                                                                                  of 215/20/2021 1:47 PM
                                                                                          Norma Favela Barceleau
                                                                                                     District Clerk
                                                                                                  El Paso County
                                                                                                  2021DCV1566




                                                                       06/11/2021
Case 3:21-cv-00138 Document 1 Filed 06/11/21 Page 16 of 21
                        CaseCourt
El Paso County - 205th District 3:21-cv-00138   Document 1 Filed 06/11/21 Page 17Filed
                                                                                  of 215/27/2021 2:00 PM
                                                                                          Norma Favela Barceleau
                                                                                                     District Clerk
                                                                                                  El Paso County
                                                                                                  2021DCV1566




                                                                          06/11/2021
Case 3:21-cv-00138 Document 1 Filed 06/11/21 Page 18 of 21
Case 3:21-cv-00138 Document 1 Filed 06/11/21 Page 19 of 21




EXHIBIT B
                 Case 3:21-cv-00138 Document   1 Filed
                                     205TH DISTRICT COURT06/11/21 Page 20 of 21
                                                CASE SUMMARY
                                               CASE NO. 2021DCV1566
 Alicia Lopez Mora                                            §                   Location: 205th District Court
 V.                                                           §            Judicial Officer: Dominguez, Francisco X.
 The County of El Paso, Texas and The El Paso County,         §                   Filed on: 05/10/2021
 Texas Sheriff's Department                                   §

                                                    CASE INFORMATION

                                                                                Case Type: Other Injury or Damage


     DATE                                            CASE ASSIGNMENT

                 Current Case Assignment
                 Case Number                     2021DCV1566
                 Court                           205th District Court
                 Date Assigned                   05/10/2021
                 Judicial Officer                Dominguez, Francisco X.



                                                    PARTY INFORMATION
                                                                                                  Lead Attorneys
Plaintiff           Lopez Mora, Alicia                                                             MONTES, JOSE, Jr.
                                                                                                                Retained
                                                                                                       915-881-8600(W)

Defendant           The County of El Paso, Texas
                    The El Paso County, Texas Sheriff's Department

     DATE                                      EVENTS & ORDERS OF THE COURT                                INDEX


                EVENTS
  05/10/2021    Original Petition (OCA)

  05/10/2021         E-File Event Original Filing
                   / PLAINTIFF'S ORIGINAL PETITION/ ER

  05/12/2021        Request
                   FOR CITATIONS/ ER

                SERVICE
  05/14/2021    Citation
                    The County of El Paso, Texas
                Served: 05/19/2021
                Response Due: 06/14/2021
                    The El Paso County, Texas Sheriff's Department
                Served: 05/27/2021
                Response Due: 06/21/2021
                Emailed to legalnetprocess@gmail.com // VC

     DATE                                               FINANCIAL INFORMATION

                Plaintiff Lopez Mora, Alicia
                Total Charges                                                                                     323.00
                Total Payments and Credits                                                                        323.00
                Balance Due as of 6/1/2021                                                                          0.00




                                                         PAGE 1 OF 2                                    Printed on 06/01/2021 at 8:52 AM
Case 3:21-cv-00138 Document   1 Filed
                    205TH DISTRICT COURT06/11/21 Page 21 of 21
                    CASE SUMMARY
                   CASE NO. 2021DCV1566




                                         06/11/2021

                           PAGE 2 OF 2                           Printed on 06/01/2021 at 8:52 AM
